The respondent-landlord may not be cast in damages under the proof adduced. The platform was erected by the tenant after it took possession of the premises under the lease. It was erected upon the sidewalk, over which the landlord had no control. Ownership and control were in the city of New York. The fact that the landlord had the right under the lease to re-enter and make repairs does not affect the conclusion. (Tagg v. Senner, 277 N. Y. 692.) Present — Hagarty, Johnston, Adel, Taylor and Lewis, JJ.